Citation Nr: 1206148	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-49 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, status post right lung lobectomy, to include as due to asbestos exposure.

2.  Entitlement to service connection for emphysema, to include as due to asbestos exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to February 1977.

With regard to the issues of entitlement to service connection for lung cancer and emphysema, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009.  A statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.

With regard to the issue of entitlement to service connection for COPD, this matter comes before the Board on appeal from a January 2010 RO rating decision.  A notice of disagreement was received in February 2010.  A statement of the case was issued in August 2010, and a substantive appeal was received in October 2010.

The Veteran and his spouse testified at a Board hearing in July 2011.  A transcript of that hearing is of record.

The Veteran has separately filed new claims of entitlement to service connection for bilateral hearing loss, tinnitus, posttraumatic stress disorder, and erectile dysfunction.  These matters are hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2008 written statement, the Veteran expressly stated that he had been receiving treatment for lung disabilities "at Bay Pines VAHC from 1/2003 to the present...."  However, it does not appear that all of these records have been associated with the claims file.  The claims file only includes records from May 2005 and from March 2006 through January 2011.  As VA medical records are constructively of record and must be obtained, the RO should obtain outstanding VA treatment records from January 2003 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran has not been afforded a VA medical examination that specifically addresses the nature and etiology of his claimed lung disabilities.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  The Veteran's service treatment records show episodes of potentially pertinent symptoms on multiple occasions, including a December 1975 instance of "coughing up blood" while "on a paint team" and being evaluated with an order for a chest x-ray.  The Board finds that a remand for a VA medical examination and medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to obtain all outstanding (not already contained in the claims-file) VA medical records of treatment the Veteran has received since January 2003 at Bay Pines VAHC.

2.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his lung disabilities on appeal.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After examining the Veteran and reviewing the claims file, the examiner should offer the following opinion:

Is it at least as likely as not (a 50% or higher degree of probability) that any current claimed lung disability is causally related to the Veteran's active duty service or any incident therein, including any exposure to materials associated with the Veteran's duty on a 'paint team'?  If so, please clearly identify such current disability or disabilities.  In answering this question, please address all pertinent medical evidence, including the service treatment records showing in-service respiratory symptoms (and coughing up blood in December 1975), and please address any pertinent information presented in the Veteran's own account of his symptom history.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

4.  After completion of the above, the RO/AMC should review the expanded record, to include any additional evidence submitted by the Veteran and otherwise developed since the statements of the case, and readjudicate all of the issues on appeal.  If any claim remains denied, the RO/AMC should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  The case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



